Exhibit 10.1

Loan No. RI0340T01G

MULTIPLE ADVANCE TERM LOAN SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated April 7, 2011 (the “MLA”), is
entered into as of April 30, 2012 between FARM CREDIT SERVICES OF AMERICA, FLCA
(“Farm Credit”) and ABE FAIRMONT, LLC, Fairmont, Nebraska (the “Company”), and
amends and restates the Supplement dated December 28, 2011 and numbered
RI0340T01F.

SECTION 1. The Term Loan Commitment. As of the date hereof, Farm Credit’s
obligation to extend credit to the Company has expired and the unpaid principal
balance of the loans is $15,740,000.00 (the “Commitment”).

SECTION 2. Purpose. The purpose of the Commitment was and remains to partially
finance the Company’s construction of a 100 million gallon (annual) ethanol
plant.

SECTION 3. Term. Intentionally Omitted.

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:

(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
3.40% above the rate quoted by the British Bankers Association (the “BBA”) at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA’s
official website on the first “U.S. Banking Day” (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first “U.S. Banking Day” of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) “U.S. Banking Day” shall mean a day
on which Agent (as that term is defined in the MLA) is open for business and
banks are open for business in New York, New York; (2) “Eurocurrency
Liabilities” shall have the meaning as set forth in “FRB Regulation D”; and
(3) “FRB Regulation D” shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

(B) Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.

(C) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 3.40%. Under this option: (1) rates may be fixed for “Interest Periods” (as



--------------------------------------------------------------------------------

Multiple Advance Term Loan Supplement RI0340T01G    ABE FAIRMONT, LLC   
Fairmont, Nebraska   

 

hereinafter defined) of 1, 2, 3, 6, 9, or 12 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof;
(3) the maximum number of fixes in place at any one time shall be five; and
(4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on three
Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on BBA’s official website;
(b) “Banking Day” shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are being carried out in the London interbank market,
and banks are open for business in New York City and London, England;
(c) “Interest Period” shall mean a period commencing on the date this option is
to take effect and ending on the numerically corresponding day in the next
calendar month or the month that is 2, 3, 6, 9, or 12 months thereafter, as the
case may be; provided, however, that: (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

SECTION 5. Promissory Note. The Company promises to repay the loans as follows:
(1) in six equal, consecutive quarterly installments of $2,600,000.00, with the
first such installment due on August 20, 2012, and the last such installment due

 

-2-



--------------------------------------------------------------------------------

Multiple Advance Term Loan Supplement RI0340T01G    ABE FAIRMONT, LLC   
Fairmont, Nebraska   

 

on November 20, 2013; and (2) followed by a final installment in an amount equal
to the remaining unpaid principal balance of the loans on February 20, 2014. If
any installment due date is not a day on which Agent is open for business, then
such installment shall be due and payable on the next day on which Agent is open
for business. In addition to the above, the Company promises to pay interest on
the unpaid principal balance hereof at the times and in accordance with the
provisions set forth in Section 4 hereof. This note replaces and supersedes, but
does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Supplement being amended and restated hereby.

In addition, for each fiscal year end, beginning with the fiscal year ending in
2010, and ending with the fiscal year ending in 2013, the Company shall also,
within ninety (90) days after the end of such fiscal year, make a special
payment of an amount equal to 75% of the “Free Cash Flow” (as defined below) of
the Company, however, such payment shall not to exceed $8,000,000.00 in any
fiscal year; provided, however, that: (i) if such payment would result in a
covenant default under this Supplement or the MLA, the amount of the payment
shall be reduced to an amount which would not result in a covenant default;
(ii) if such payment would result in a breakage of a fixed interest rate, the
applicable broken funding surcharges would still apply; and (iii) the aggregate
of such payments shall not exceed $16,000,000.00. The term “Free Cash Flow” is
defined as the Company’s annual profit net of taxes, plus the respective fiscal
year’s depreciation and amortization expense, minus “allowable capital
expenditures” for fixed assets, allowed distributions to members/owners, and
scheduled term loan payments to Agent. The term “allowable capital expenditures”
is defined for fiscal 2012 as the lesser of actual capital expenditures or
$7,700,000.00, and for fiscal 2013 as $8,300,000.00 less total actual fiscal
2012 capital expenditures. This special payment shall be applied to the
principal installments in the inverse order of their maturity.

SECTION 6. Prepayment. Subject to the broken funding surcharge provision of the
MLA, the Company may on one Business Day’s prior written notice prepay all or
any portion of the loan(s). Unless otherwise agreed by Agent, all prepayments
will be applied to principal installments in the inverse order of their maturity
and to such balances, fixed or variable, as Agent shall specify.

SECTION 7. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.

(SIGNATURES ON FOLLOWING PAGE)

 

-3-



--------------------------------------------------------------------------------

Multiple Advance Term Loan Supplement RI0340T01G    ABE FAIRMONT, LLC   
Fairmont, Nebraska   

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

OF AMERICA, FLCA

   

ABE FAIRMONT, LLC

    BY ADVANCED BIOENERGY, LLC,

    ITS SOLE MEMBER

By:   /s/ Kathryn Frahm     By:   /s/ Richard Peterson Title:   VP Commercial
Lender     Title:   CEO/CFO

 

-4-